MEMORANDUM**
Jose Luis Agustiniano Anica, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the Immigration Judge’s decision denying his application for cancellation of removal.
Substantial evidence supports the BIA’s determination that Anica is ineligible for cancellation of removal because he lacks a qualifying relative. See 8 U.S.C. § 1229b(b)(1)(d). Anica’s equal protection challenge to the Nicaraguan Adjustment and Central American Relief Act (“NA-CARA”) is foreclosed by our decision in Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (“Congress’s decision to afford more favorable treatment to certain aliens ‘stems from a rational diplomatic decision to encourage such aliens to remain in the United States’ ”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.